        Case 1:18-cv-01737-RC-ZMF Document 17 Filed 03/29/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CYNTHIA LOWE,                                    :
                                                 :
        Plaintiff,                               :       Civil Action No.:      18-1737 (RC)
                                                 :
        v.                                       :       Re Document Nos.:      13, 14
                                                 :
NANCY A. BERRYHILL,                              :
In her official capacity as                      :
Acting Commissioner of Social Security,          :
                                                 :
        Defendant.                               :

                                  MEMORANDUM ORDER

        This Court referred Plaintiff’s pending motion for judgment of reversal to Magistrate

Judge Zia M. Faruqui, who issued a Report and Recommendation on March 9, 2021. The Report

and Recommendation recommended that Plaintiff’s motion for judgment of reversal be denied

and Defendant’s motion for judgment of affirmance be granted. In making this recommendation,

the Report affirmed the validity of an earlier ruling before an administrative law judge, which

concluded that Plaintiff’s impairments did not qualify her for disability benefits under Title XVI

of the Social Security Act, 42 U.S.C. § 405(g). See R. & R. 9–13, ECF No. 16. No party has

submitted objections to the Report and Recommendation. Therefore, all objections are deemed

waived. Elec. Transaction Sys. Corp. v. Prodigy Partners Ltd., 2009 WL 3273920, at *1

(D.D.C. Oct. 9, 2009) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)).

        Accordingly, it is this 29th day of March, 2021, hereby

        ORDERED that Magistrate Judge Faruqui’s Report and Recommendation is adopted in

full; and it is
      Case 1:18-cv-01737-RC-ZMF Document 17 Filed 03/29/21 Page 2 of 2




      FURTHER ORDERED that Plaintiff’s motion for judgment of reversal (ECF No. 13) is

DENIED; and it is

      FURTHER ORDERED that Defendant’s motion for judgment of affirmance (ECF No.

14) is GRANTED.

      SO ORDERED.


Dated: March 29, 2021                                    RUDOLPH CONTRERAS
                                                         United States District Judge




                                          2
